On Saturday the 25th of October, the President delivered the opinion of the court, (present^ Judges Lyons, Roane and Tucker,) that there was error in this, that the bond in the declaration mentioned being a joint and several obligation, and it being stated in the declaration that Gross Scruggs, one of the obligors, had executed the said bond by having acknowledged himself to be held and firmly bound with the other obligors in the said bond, and not being jointly sued with the other obligors, nor stated to be dead, the judgment against the other obligors is erroneous. The judgment is therefore reversed.